Fourth Court of Appeals
                               San Antonio, Texas
                                      August 5, 2014

                                   No. 04-14-00468-CR

                          EX PARTE Jerry Soliz MARTINEZ,

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008CR1459
                      Honorable Lori I. Valenzuela, Judge Presiding


                                     ORDER
      Appellant’s motion for extension of time to respond to our show cause order is
GRANTED. We ORDER appellant to file a response to our show cause order by August 22,
2014.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court